            Case 1:20-cv-01784-VSB Document 47 Filed 07/27/21 Page 1 of 2




 NEW YORK DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

HAROLD KING,
                                                                   Case No.: 20-CV-1784 (VSB)
on behalf of himself, FLSA Collective Plaintiffs, and the
                                                                   (ADS)
Class,
                                    Plaintiff,                     NOTICE OF MOTION TO
                                                                   ENFORCE SETTLEMENT
 - against -

FEDCAP REHABILITATION SERVICES, INC.,
and WILDCAT SERVICE CORPORATION,
                                    Defendants.


         PLEASE TAKE NOTICE that Defendants, Fedcap Rehabilitation Services, Inc. and

Wildcat Service Corporation (referred to collectively as “Defendants”), based upon the

accompanying Declaration of Adriana S. Kosovych and exhibits, the Memorandum of Law in

Support of Defendants’ Motion to Enforce Settlement, and all of the pleading and proceedings

had herein, will move this Court, before the Honorable Judge Vernon S. Broderick, United States

District Judge, for the Southern District of New York, at 40 Foley Square, New York 10007 for

an Order enforcing the settlement agreement between Defendants and Plaintiff Harold King

(“Plaintiff”).

         PLEASE TAKE FURTHER NOTICE that pursuant to the Order of Judge Broderick

issued on July 6, 2021 (DE 41), opposing papers, if any, are due on August 17, 2021, and the

reply papers are due on August 31, 2021.

         WHEREFORE, Defendants respectfully request that the Court (i) grant Defendants’

motion and enforcing the settlement agreement between the parties, (ii) direct Plaintiff to execute

the settlement agreement, and (ii) grant such further relief as it deems just and proper.



Firm:53598466
            Case 1:20-cv-01784-VSB Document 47 Filed 07/27/21 Page 2 of 2




Dated: July 27, 2021                           Respectfully Submitted,
       New York, New York
                                               EPSTEIN BECKER & GREEN, P.C.

                                                 /s/ Adriana S. Kosovych
                                               Jeffrey H. Ruzal
                                               Adriana S. Kosovych
                                               875 Third Avenue
                                               New York, NY 10022
                                               Tel: 212.351.4500
                                               Attorneys for Defendants
                                               Fedcap Rehabilitation Services, Inc. and
                                               Wildcat Service Corporation




                                         -2-
Firm:53598466
